Execution Version AMENDMENT NO. 6 TO CREDIT AGREEMENT This Amendment No. 6 to Credit Agreement (this “Agreement”) dated as ofDecember13, 2011, is made by and among INTERSECTIONS INC., a Delaware corporation (the “Company”), the Subsidiaries of the Company party hereto (together with the Company, the “Borrowers” and each a “Borrower”), BANK OF AMERICA, N.A., a national banking association organized and existing under the laws of the United States (“Bank of America”), in its capacity as administrative agent for the Lenders (as defined in the Credit Agreement (as defined below)) (in such capacity, the “Administrative Agent”), and each of the Lenders signatory hereto. W I T N E S S E T H: WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered into that certain Credit Agreement dated as of July 3, 2006 (as heretofore amended, as hereby amended and as from time to time hereafter further amended, modified, supplemented, restated, or amended and restated, the “Credit Agreement”; capitalized terms used in this Agreement not otherwise defined herein shall have the respective meanings given thereto in the Credit Agreement), pursuant to which the Lenders have made available to the Borrowers a revolving credit facility, including a subfacility for letters of credit; and WHEREAS, the Borrowers have advised the Administrative Agent that Intersections Arizona Holdings Inc. was formed on or about June 30, 2011, which entity is required to become a co-Borrower under the Credit Agreement pursuant to Section 6.13 thereof; and WHEREAS, the Borrowers have requested that the Administrative Agent and the Lenders enter into this Agreement to amend the Credit Agreement to extend the tenor thereof and the Administrative Agent and the Lenders are willing to do so on the terms and conditions contained herein; NOW, THEREFORE, in consideration of the premises and further valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1. Amendments to Credit Agreement.Subject to the terms and conditions set forth herein, the Credit Agreement is hereby amended as follows: (a) Section 1.01 is amended to restate the definition of “Revolving Credit Maturity Date” as follows: “Revolving Credit Maturity Date” means December 31, 2012. (b) Section 7.02(f) is amended by replacing the reference to “$30,000,000” with “$20,000,000.” 2.
